Citation Nr: 0009806	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  94-02 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines


THE ISSUE

Entitlement to service connection for left hemiplegia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


REMAND

The veteran had active duty from November 1944 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the RO at Manila, 
Philippines.  In February and September 1996, the Board 
remanded the claim for additional development.  In December 
1997, the Board denied entitlement to service connection for 
left hemiplegia.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (hereinafter referred to 
as the Court).

In an October 1998 Unilateral Motion to Vacate the Board 
Decision, To Remand, And To Stay Further Proceeding, the 
appellee, the Secretary of the VA, moved to vacate and remand 
the December 1997 decision for readjudication and to stay 
further proceedings in the appeal pending the Court's 
decision upon the motion. The appellee argued that the Board 
failed to provide an adequate discussion of the value of Dr. 
D. N. L.'s statement which supported the veteran's claim, 
especially in light of the absence of evidence to the 
contrary.

After considering the appellee's motion, in a May 1999 order, 
the Court granted the unilateral motion for remand, thereby 
vacating the Board's decision denying service connection for 
left hemiplegia and remanding the matter to the Board.


REMAND

In this matter, review of the appellee's October 1998 
unilateral motion and the Court's May 1999 order, will be 
helpful to the proper disposition of this appeal.

In October 1998, the appellee noted that the claim was 
finally disallowed in February 1954, reopened in September 
1996, and readjudicated on the merits in December 1997.  The 
appellee also noted that the copy of a separation medical 
examination report clearly met the criteria for new and 
material evidence.  However, the Board failed to provide an 
adequate discussion of the value of Dr. D. N. L. 's statement 
which supported the veteran's claim, especially in light of 
the absence of evidence to the contrary.  

The appellee acknowledged that the service medical records 
provided by the service department showed no complaints or 
treatment relating to hemiplegia; that a January 1954 
statement from J. R. R., M.D., indicated that the veteran was 
hospitalized at Baguio General Hospital from October to 
November 1948 for left hemiplegia due to cerebral hemorrhage; 
and that the veteran's copy of a service separation medical 
examination report noted left hemiplegia and cerebral 
hemorrhage after contracting malaria during service, although 
the veteran was not able to provide an original copy of that 
document.  

The presence of a March 1993 statement from Dr. L. was also 
acknowledged.  The appellee stated that the private physician 
indicated that he had treated the veteran for recurrences of 
malaria shortly after the veteran's service discharge and 
that medication prescribed to treat his malaria resulted in 
side effects, including "head pains, with dizziness, ringing 
of ears" and pain and numbness of the left side of the body.  
The physician also noted that relevant treatment reports were 
not available.  The veteran's February 1997 VA examination 
report which recorded an impression of right cerebral 
infarction secondary to thrombosis of the mid coronary artery 
along with numerous statements by the veteran were also 
noted.

Thereafter, the appellee stated that the Board found that the 
medical examination report and statement from Dr. R. failed 
to relate the veteran's hemiplegia to service and determined 
that the separation from service medical examination report 
submitted was incredible.  The Board also found that Dr. L.'s 
statement had little probative value in the absence of 
supporting treatment records.  The appellee then pointed out 
that the Board is required to based its decision on "all 
evidence and material record" and provide a "written 
statement of [its] findings and conclusions and the reasons 
and bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(a) and (d)(1); See Gabrielson v. Green, 7 Vet. 
App. 36, 40 (1994) (citations omitted).  

The appellee then wrote that the Board could not give lesser 
weight to certain evidence in the absence of any evidence to 
the contrary and that it must attribute its medical 
conclusions to independent medical evidence.  Beaty v. Brown, 
6 Vet. App. 532, 539 (citations omitted).  The Board had 
discounted Dr. L.'s March 1993 statement as having little 
probative value without pointing to "contrary" or more 
compelling evidence and then concluded that the preponderance 
of evidence was against the veteran's claim.  Given the 
foregoing, a remand was warranted to provide the Board with 
an opportunity to discuss the probative value of the 
evidence.  (A reversal was not appropriate as Dr. L.'s 
statement was the sole evidence that potentially linked the 
veteran's disability to service, making critical a discussion 
of the relevance of that statement absent evidence to the 
contrary.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1999)).

In conclusion, the appellee noted that on remand, the Board 
should critically examine all evidence of record and provide 
a full written justification for its decision, Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991), and that the veteran 
was free to submit evidence and argument to support his claim 
and arguments for the matters on appeal.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The appellee also 
stated that the Board must seek any other evidence that it 
deemed necessary to the timely resolution of the claim.  Any 
medical conclusions reached must be supported by independent 
medical evidence, see Colvin, supra, and if the Board intends 
to rely upon an independent medical text, treatise, or 
opinion it must first provide the veteran with notice, a 
reasonable opportunity to respond to such evidence, and the 
opportunity to submit additional evidence.  See Austin v. 
Brown, 6 Vet. App. 547 (1994); Thurber v. Brown, 5 Vet. 
App. 119 (1993).

In May 1999, the Court also noted that in its decision, the 
Board rejected Dr. L.'s statements as incredible, and stated, 
"[A]ny statements made by Dr. [L.] about the treatment he 
performed on the veteran during the 1 year presumptive period 
following service separation are not entitled to much weight 
to be plausible."  The Court then acknowledged while it was 
true that Dr. L. was unable to produce treatment records 
prepared during the relevant period, in his March 1993 
affidavit, he explained the treatment the veteran received in 
1945 for malaria, and also for relapses following service.  
Dr. L. wrote that the veteran had explained during a January 
1946 examination that he had been suffering from, in Dr. L's 
words, "head pains, dizziness, ringing of the ears and 
productive pain with numbness of the left upper extremity, 
numbness with pain of left side [of the] body down to [his] 
left lower extremity," found to be side effects of the 
medication taken for malaria.  The Court then noted that the 
Board rejected this statement and reached a contrary 
conclusion.  The Court then pointed out that Colvin v. 
Derwinski held that if the Board reaches a contrary 
conclusion, it must provide its reasons for its decision, and 
it must provide a medical basis other than its 
unsubstantiated opinion which contradicted Dr. L.'s 
statement.  Therefore, a remand was necessary due to the 
Board's failure to provide adequate "reasons and bases" for 
denying the veteran's claim based on all the evidence 
presented.  38 U.S.C.A. § 7104(d)(1).

After reviewing the evidence of record and the above-
discussed directives detailed by the Court, the Board finds 
that, in order to set forth adequate reasons or bases for all 
findings and conclusions on all material issues of fact and 
law presented on the record and fully account for the 
evidence found persuasive or unpersuasive and provide reasons 
for accepting or rejecting any such evidence, additional 
development is required.  An additional medical opinion is 
required in order to obtain, to the extent possible, a well-
reasoned assessment of the probability that the veteran's 
left hemiplegia had its onset in service or was caused by any 
events or occurrences from service.

The Board may not rely on its own unsubstantiated judgment as 
to whether a disability was incurred in or aggravated by 
service, but must support its medical conclusions with 
independent medical evidence.  See Watai v. Brown, 
9 Vet. App. 441, 444 (1996), citing Colvin v. Derwinski, 1 
Vet. App. 171, 175.  If the medical evidence of record is 
insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Talley v. Brown, 6 Vet. App. 72 (1993); see also Green 
(Victor) v. Derwinski, 1 Vet. App. 121 (1991).  

To ensure full compliance with the mandates of the Court, the 
claim is REMANDED for the following: 

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Any 
evidence received from the veteran should 
be made part of the claims folder.

2.  The RO also should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
since service.  After any necessary 
authorization for release of medical 
information is secured from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified by the 
veteran.  All attempts made should be 
documented in the claims folder.

3.  Thereafter, the RO should arrange for 
the appropriate examination of the 
veteran in order to determine the current 
nature and extent and probable etiology 
of his left hemiplegia.  In a 
comprehensive report, and after reviewing 
the veteran's history, complaints, and 
pertinent data from the claims folder, 
the examiner should, to the extent 
possible, provide an opinion as to 
whether it is at least as likely than not 
that the veteran's left hemiplegia had 
its onset during service or is related to 
his in-service bout of malaria.  If the 
examiner finds that the evidence fails to 
support a finding that the disorder is 
related to service, he or she should so 
state and render a medical opinion as to 
the most likely etiology of the disorder.  

All reasons for any conclusions reached 
should be discussed and the veteran's 
claims folder must be made available to 
the examiner for review, with specific 
reference to the March 1993 opinion of D. 
N. L., M.D.

4.  The RO should then review the 
veteran's claim and should adjudicate the 
issue of entitlement to service 
connection for left hemiplegia.  All 
pertinent law, regulations and Court 
decisions should be considered.  If the 
veteran's claim remains in a denied 
status, he and representative should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
requisite time to respond should be 
allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and 

Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




